The opinion of the Court was delivered by
Whitman C. J.
This being an action of trespass quare clausum, it was incumbent on the plaintiff to give some evidence of title. For this purpose he produced a deed of the *151premises, purporting to have been made by an administratrix, pursuant to a license for that purpose. But at the time of making it more than one year had elapsed since the license was granted. The deed therefore was inoperative. Macy v. Raymond, 9 Pick. 285.
The plaintiff then produced a deed of release and quit-claim from a person, who seems to have claimed to have purchased the premises, or locus in quo, at a sale by a collector of taxes. Under such a deed the plaintiff should have given evidence of his possession at the time of the execution of it, either actual or constructive ; or that he had since entered and become possessed of the premises; neither of which appearing in the case a nonsuit was properly ordered, and must be confirmed, and judgment be entered accordingly.